In an action, inter alia, for a judgment declaring the rights of the plaintiff and the defendant Brookridge Funding Corporation to *921certain money held in escrow by the defendant M.A. Angeliades, Inc., the defendant M.A. Angeliades, Inc., appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Queens County (Golia, J.), dated May 10, 2002, as denied that branch of its motion which was for leave to release the escrowed money.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly directed the defendant M.A. Angeliades, Inc. (hereinafter MAA) to hold the money at issue in escrow pending a final determination as to the respective rights of the parties (see CPLR 2701).
MAA’s remaining contentions are without merit. Smith, J.P., Crane, Mastro and Rivera, JJ., concur.